Citation Nr: 0600129	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  99-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
fracture of the right mandible, evaluated as 10 percent 
disabling from June 16, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago.  The veteran's case was remanded to the RO for 
additional development in September 2003.  The case is again 
before the Board for appellate review.

The RO developed for appellate review two other issues, a 
claim of entitlement to service connection for uterine 
leiomyomas and a claim to reopen service connection for a 
left elbow disability.  The veteran did not appeal the claim 
of entitlement to service connection for uterine leiomyomas, 
and service connection for a left elbow disability was 
granted by a May 2002 rating decision.  Consequently, the 
only issue remaining on appeal is the claim for a higher 
rating for a right mandible fracture.


FINDINGS OF FACT

1.  The available evidence has not revealed any objective 
disabling manifestations of the veteran's fractured right 
mandible.

2.  The veteran failed to report without explanation for a VA 
examination scheduled for the purpose of evaluating the 
severity of the service-connected residuals of the fractured 
right mandible.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
mandible fracture residuals are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.150, Diagnostic 
Code 9904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records (SMRs) reveal that the veteran was 
involved in a motor vehicle accident in October 1982.  She 
had increased pain to palpation of both mandibles.  X-rays of 
the mandible revealed no fracture or other bony abnormality.  
At a followup appointment in January 1983 an examiner 
reported that the veteran sustained a right parasymphysis 
fracture of the mandible.  She reported pain and a grinding 
sound in the jaw.  Examination of the mandible revealed no 
fracture line to the right of the symphysis.  No evidence of 
osseous injury or disease was seen in the mandible.  

Associated with the claims file is a letter from D. Heberer, 
D.M.D., dated in December 1998.  Dr. Heberer said that the 
veteran presented for an evaluation of a root canal.  The 
veteran described the in-service motor vehicle accident and 
her dental treatment since the accident.  She told Dr. 
Heberer that she believed her lack of treatment in service 
was related to her current dental needs.  Dr. Heberer said 
that the lack of treatment in service could be related to her 
present treatment needs.  Dr. Heberer reported that the 
treatment plan for the veteran included bridgework, 
periodontal treatment, Temporo-Mandibular Joint (TMJ) 
therapy, anterior crowns and implant crowns.  

The veteran was scheduled for a VA dental examination in 
January 1999 which was cancelled by the medical facility.  

The veteran was scheduled for a VA dental examination in 
February 1999.  She failed to report for the examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2004 to December 2004.  The records 
pertain to treatment for unrelated disorders.  

The veteran was scheduled for a VA dental examination in 
January 2005 which was cancelled by the medical facility due 
to a scheduling error.  

The veteran was then scheduled for a VA dental examination in 
June 2005.  She failed to report for the examination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The veteran's claim for a higher evaluation for 
residuals of a fractured right mandible is an original claim 
that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's residuals of a fracture of the right mandible 
have been rated as 10 percent disabling under Diagnostic Code 
9904.  38 C.F.R. § 4.150 (2005).  Under Diagnostic Code (DC) 
9904, malunion of the mandible with moderate displacement 
warrants a 10 percent rating.  A 20 percent rating requires 
severe displacement.  A rating under this DC is dependent 
upon the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150.

The Board notes that the veteran was scheduled for two VA 
examinations for which she failed to appear.  When an 
examination is required to grant the benefit sought, and a 
claimant fails to report for the examination scheduled in 
conjunction with an original compensation claim, and does so 
without good cause, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).  The RO 
notified the veteran of the examinations.  The RO issued a 
supplemental statement of the case (SSOC) in August 2005 
which notified the veteran that her failure to report for a 
VA examination could result in an adverse decision in her 
appeal.  The veteran did not respond to the SSOC.  
Consequently, it may not be said that the veteran had good 
cause for her failure to report.

Because the available medical record-showing no evidence of 
malunion of the mandible-does not provide a basis for 
concluding that the veteran's disability is manifested by 
"severe displacement," the examinations scheduled for 
February 1999 and June 2005 were necessary to help establish 
the benefit sought.  Given that such evidentiary development 
was required, and because the veteran failed to report for 
the examinations without good cause shown, the claim must be 
rated on the available record.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for residuals of a fracture of the right 
mandible.  See Gibert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  As already noted, the available record does not show 
malunion as is required for a rating under Diagnostic Code 
9904.  Moreover, as noted above, there is no suggestion that 
the fracture residuals have caused any displacement such that 
a higher rating could be assigned.  Consequently, the 
available record does not provide a basis for an award of a 
higher rating.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where her currently assigned 10 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed her claim in June 1998, prior to the 
enactment of the VCAA.  The veteran's case was remanded by 
the Board in September 2003 for compliance with the VCAA and 
for further evidentiary development.  The RO wrote to the 
veteran in April 2004 and informed her of the evidence 
necessary to establish a higher initial rating.  The RO 
advised the veteran to submit any other evidence in her 
possession.  The veteran failed to respond to the letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The veteran was scheduled for VA examinations in February 
1999 and June 2005 for which she failed to report.  As noted 
above, the provisions of 38 C.F.R. § 3.655 require that the 
Board proceed with the adjudication of the issue on the 
available record.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to a higher rating for residuals of a fracture of 
the right mandible, evaluated as 10 percent disabling, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


